Citation Nr: 1817721	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-38 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, however diagnosed, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  

While the RO adjudicated service connection for PTSD and depression, the Board has expanded the issue to include an acquired psychiatric disability, however diagnosed, consistent with the Federal Circuit's decision in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  The issue has been recharacterized accordingly, as noted on the title page.

In October 2017, the Veteran testified at a Travel Board hearing in Detroit, Michigan before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that additional development is needed prior to final adjudication of the matter on appeal.  Specifically, the Board finds that additional treatment records must be obtained and associated with the claim file.  At the October 2017 hearing, the Veteran indicated that he received one-on-one counseling and group therapy with a VA affiliated medical facility in Saginaw, Michigan.  However, these records do not appear in the claim file.  The Board will remand to obtain these records.

In addition, the Veteran has never been afforded a VA examination regarding his claimed acquired psychiatric disability.  Upon remand, the Board will afford the Veteran the opportunity for an examination.

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the claim on appeal.  In particular, it is requested that records be sought from the VA affiliated medical facility in Saginaw, Michigan, described by the Veteran at the October 2017 hearing.

Steps to obtain and associate these records should be documented in the claim file.  If identified records could not be obtained, this should be noted in the claim file.

2.  After the above development has been completed, schedule the Veteran for a VA examination to address the etiology of his acquired psychiatric disability (if any).  The examiner is asked (1) to identify all of the Veteran's diagnosed psychiatric disabilities, and (2) to provide an opinion for each disability regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

A detailed rationale should be furnished for all opinions.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




